Citation Nr: 1431036	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-29 191	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a right wrist disability. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who had active duty service from October 1959 to October 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, a videoconference hearing was held before the undersigned; a transcript is associated with the record. In July 2011, the Board remanded this case for additional development.  


FINDINGS OF FACT

1.  It is reasonably shown that a right wrist disability became manifest in service and has persisted since.

2.  An unappealed November 1999 rating decision (confirmed by an unappealed November 2001 rating decision) denied the Veteran service connection for a right knee disability based essentially on findings that any such disability was not shown to be related to his service or to service-connected left knee disability.  

3.  Evidence received since the November 2001 rating decision includes new evidence showing a current diagnosis of a right knee disability and continuity of symptoms of such disability since service; relates to unestablished facts necessary to substantiate the claim of service connection for a right knee disability; and raises a reasonable possibility of substantiating such claim.

4.  It is reasonably shown that the Veteran's current right knee disability became manifest in service and has persisted since.


CONCLUSIONS OF LAW

1.  Service connection for a right wrist disability is warranted.  38 U.S.C.A.§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  
2.  New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).   

3.  On de novo review, service connection for a right knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on these matters, since any notice error or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot by the grants of the benefits sought.

The record suggests that some of the Veteran's service treatment records (STRs) have been lost.  Consequently, VA has a well-established heightened duty to assist the Veteran with the development of evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Legal Criteria, Factual Background, and Analysis

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Service Connection for a Right Wrist Disability

The Veteran's STRs include an undated clinical record (created shortly before his retirement) that notes pain and arthritis in the right wrist.   

On April 1988, March 1993, April 1995, and June 1999 VA examinations (in connection with other claims), the Veteran complained of right wrist pain, stiffness, and swelling.  On March 1993 VA examination decreased right grip strength was noted.

On August 2011 VA examination, the Veteran reported pre-service fractures of both wrists, a right wrist injury after getting into a fight during his first year of service, and a right wrist injury playing softball in 1964.  He reported he was placed on occasional temporary profiles for his wrists.  The examiner noted there were no STRs pertaining to his right wrist injuries but found that he gave a history similar to one given during a prior VA examination for his left wrist.  The diagnosis was right wrist degenerative joint disease.  The examiner concluded that the Veteran's account of an injury and treatment in service was not credible as there was no documentation of such treatment in the STRs.  She opined that, based on the lack of records and the lack of documented arthritis in the years following service, it is less likely that the current disability is related to or aggravated by his service.  

By March 2014 correspondence, the Veteran was advised that many of his STRs from October 1959 through 1981 are unavailable.  

One way of substantiating a claim of service connection is by showing that the disability became manifest during service, and that the symptoms have persisted since.  The Veteran's available STRs show that he complained of right wrist pain in service and may have been given a diagnosis of arthritis of the right wrist.  Thereafter, complaints of right wrist pain continued to consistently be noted.  A review of the record found that the right wrist was not X-rayed until the August VA 2011 examination, when degenerative joint disease was found.  This record reasonably reflects that a right wrist disability became manifest in service and has persisted since.  The requirements for substantiating a claim of service connection are met, and service connection for a right wrist disability is warranted.

Reopening a Claim of Service Connection for a Right Knee Disability

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The U.S. Court of Appeals for Veterans' Claims (Court) has held that new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A November 1999 rating decision denied the Veteran's original claim of service connection for a right knee disability based essentially on findings that any such disability was not shown to be related to his service or to service-connected left knee disability.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  A November 2001 rating decision continued the denial.  That rating decision was also unappealed, and it is the last final decision in the matter of service connection for a right knee disability.

Evidence of record at the time of those rating decisions included the Veteran's available STRs, VA treatment records, and reports of VA examinations.   As the claim was previously denied based on findings that there was no current right knee disability and no evidence of a nexus between a current right knee disability and the Veteran's service, for evidence to be new and material, it must relate to such unestablished facts (i.e., it must tend to show a current disability that may somehow be related to service).

Evidence received since the November 2001 rating decision includes additional VA treatment records.   A July 2004 MRI report shows clear evidence of a right knee disability.  An April 1998 VA treatment record includes a diagnosis of degenerative joint disease of the right knee (which was not considered by any earlier VA examiners or the RO).  As such evidence shows a disability that may be related to service, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a right knee disability may be reopened.  

The analysis turns to de novo review of the claim.  Given the favorable determination, the Board finds that the Veteran is not prejudiced by the Board so proceeding (i.e., without returning the claim to the AOJ for initial de novo review).
A May 1987 STR notes that the Veteran was ready for retirement and suggests a follow-up for the right knee following a prior left knee meniscectomy.  The STR notes that the Veteran was unable to run due to swelling of the knee.

Records of several earlier VA examinations (in conjunction with other claims filed by the Veteran) show the Veteran complained of right knee pain for years prior to the filing of his claim seeking service connection:  On July 1990 and April 1995 VA examinations, he complained of pain and swelling in the right knee; and on April 1995 VA examination, he stated that he had pain in his right knee since 1987 - noted to be due to his favoring the left knee.

An April 1998 VA treatment record notes a diagnosis of degenerative joint disease of both knees, left greater than right.  The provider also noted that an abnormal gait and guarding of the left knee may have led to the Veteran's right knee complaints.

On May 1999 examination on behalf of the VA, the Veteran denied any specific injury to the right knee but complained of increasing pain beginning in 1992 and slowly progressing over time.  On range of motion testing, it was noted that the Veteran displayed mannerisms of severe pain in the right knee "way out of proportion" to the exam.  X-rays of the right knee were normal.  The assessment was right knee pain with sprain, and antalgic mannerisms, not consistent with current problems.  The examiner opined that it was unlikely that the Veteran's right knee problems are due to his service-connected left knee.

On September 2001 VA examination, the Veteran complained of a cracking sensation with movement of the right knee, along with persistent and painful swelling, since approximately 1992.  He was found to have full extension despite limitations shown during range of motion testing.  As x-rays showed no bony deformity, the diagnosis was right knee pain; the examiner opined that it is more likely than not that his right knee condition is unrelated to his service-connected left knee condition.

An April 2004 VA treatment record notes complaints of increasing pain and stiffness in the right knee, "likely secondary to osteoarthritis" found on x-rays.   According to a March 2010 VA outpatient note, the Veteran complained of increased right knee pain secondary to limping.

Upon longitudinal review of the record, the Board finds that the Veteran's current right knee disability became symptomatic in service and that those problems have persisted since.  The Board finds noteworthy that a notation in his STRs suggests follow-up for his right knee (after retirement from service), and that the Veteran complained of right knee pain for years before filing his initial service connection claim.  His reports of continuity of related complaints since service are supported by the overall record, and are deemed credible.  Accordingly, and resolving any remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the requirements for establishing service connection are met, and that service connection for a right knee disability is warranted on de novo review.


ORDER

Service connection for a right wrist disability is granted.

The appeal to reopen a claim of service connection for a right knee disability is granted, and service connection for a right knee disability is granted on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


